

116 HR 6777 IH: Secure Our Elections Act
U.S. House of Representatives
2020-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6777IN THE HOUSE OF REPRESENTATIVESMay 8, 2020Mr. Neguse introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo repeal the matching requirement for payments made to States for election security grants under the Coronavirus Aid, Relief, and Economic Security Act.1.Short titleThis Act may be cited as the Secure Our Elections Act. 2.Repeal of matching requirement for election security grants to States(a)RepealThe last proviso under the heading “Election Assistance Commission, Election Security Grants” in the Financial Services and General Government Appropriations Act, 2020 (Public Law 116–93; 133 Stat. 2461) (relating to the State matching funds requirement) shall not apply with respect to any payment made to a State using funds appropriated or otherwise made available to the Election Assistance Commission under the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136).(b)Effective dateSubsection (a) shall take effect as if included in the enactment of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136).